Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 1 of 9
Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 2 of 9
Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 3 of 9
            Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 4 of 9




                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                   :
RADIUS GLOBAL SOLUTIONS LLC                        :
50 W. Skippack Pike                                :            CIVIL ACTION
Ambler, PA 19002                                   :
                                                   :
                              Plaintiff,           :
                                                   :            NO. ____________
       VS.                                         :
                                                   :
ARMCO PARTNERS, LLC                                :
255-265 Mitchell Street                            :
Norcross, GA 30091                                 :
                                                   :
                              Defendant.           :


                                           COMPLAINT

       Plaintiff Radius Global Solutions LLC (hereinafter “Plaintiff” or “Radius” or “Lender”),

by and through its undersigned counsel, files this Complaint against defendants ARMCO

Partners, LLC (“Defendant” or “ARMCO” or “Borrower”) arising from a maturity default under

a promissory note, and, in support hereof, states as follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.       Plaintiff Radius Global Solutions LLC is a Minnesota limited liability company

with a principal place of business located at 50 W. Skippack Pike, Ambler, PA 19002. The sole

member of Radius is NGI Acquisitions LLC (“NGI”), a Pennsylvania limited liability company.

The sole member of NGI is Radius Holdings LLC (“Radius Holdings”), a Pennsylvania limited

liability company. Each of the members of Radius Holdings are citizens of the Commonwealth

of Pennsylvania, and therefore, for purposes of diversity jurisdiction, Radius is deemed a citizen

of only the Commonwealth of Pennsylvania.




       {01269280;4}
               Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 5 of 9




         2.       Defendant ARMCO Partners, LLC is a Georgia limited liability company with its

principal place of business located at 255-265 Mitchell Street, Norcross, GA 30091. Upon

information and belief, none of the members of ARMCO are citizens of the Commonwealth of

Pennsylvania.

         3.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, as the

parties are citizens of diverse jurisdictions and the amount in controversy exceeds Seventy-Five

Thousand and 00/100 Dollars ($75,000.00).

         4.       Pursuant to paragraph 18 of the Note (as hereinafter defined), the Note was

deemed to have been made, executed and delivered in Ambler, Pennsylvania. See Exhibit 1 at

paragraph 18. As such, venue is appropriate within the Eastern District of Pennsylvania pursuant

to 28 U.S.C.§ 1391(b)(2).

                                     BACKGROUND FACTS

         5.       On or about May 1, 2017, Lender and Borrower entered into an Asset Purchase

Agreement (the “APA”) pursuant to which Lender sold, assigned, transferred and conveyed to

Borrower, and Borrower purchased and accepted from Lender certain assets.

         6.       A portion of the purchase price under the APA was financed by Lender and

secured by a Promissory Note dated May 1, 2017 (the “Note”) executed by Borrower in the

principal amount of One Hundred Ninety-Five Thousand and 00/100 Dollars ($195,000.00). A

true and correct copy of the Note is attached hereto as Exhibit 1.

         7.       Pursuant to the paragraph 4 of the Note, on the 1st day of May in 2018, 2019 and

2020 Borrower is obligated to pay lender the sum of Sixty-Five Thousand Dollars ($65,000.00)

plus any accrued but unpaid interest. Exhibit 1 at ¶ 4.




{01269280;4}                                  2
               Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 6 of 9




         8.       Pursuant to paragraph 4 of the Note, the Maturity Date thereunder was May 1,

2020 on which Maturity Date Borrower was obligated to pay “all amounts outstanding under [the

Note], including without limitation principal and accrued, but unpaid interest.” Exhibit 1 at ¶ 4.

         9.       Pursuant to paragraph 1 of the Note, no interest would accrue on the unpaid

principal balance thereof except as provided in [paragraph 2]. Exhibit 1 at ¶ 1.

         10.      Pursuant to paragraph 2 of the Note, “[i]nterest will accrue and be payable on the

unpaid principal balance hereof following the occurrence of an Event of Default or the final

maturity date of this Promissory Note, until paid, at a fixed rate of eighteen percent (18%) per

annum.” Exhibit 1 at ¶ 2.

         11.      Pursuant to paragraph 9 of the Note, Borrower is obligated to pay Lender a late

charge “equal to five percent (5%) of any past due payment.” Exhibit 1 at ¶ 9.

         12.      Pursuant to paragraph 10 of the Note, it is an Event of Default thereunder if

Borrower fails to pay any amount of principal or interest on the date when due, including upon

maturity, and “such failure continues unremedied for a period of five (5) Business Days after

notice from Lender to Borrower of such failure.”

         13.      Pursuant to paragraph 11 of the Note, upon the occurrence of an Event of Default,

Lender is free to pursue its remedies at law or in equity, and further provides that:

                         If Lender employs counsel to enforce this Promissory Note by suit or
                         otherwise, Borrower will reimburse Lender on demand for all costs of suit
                         and other expenses incurred in connection therewith, whether or not suit is
                         actually instituted, together with Lender’s attorneys’ fees.
Exhibit 1 at ¶ 4.

         14.      Pursuant to paragraph 28, Borrower waived its right to a trial by jury.

         15.      Borrower failed to make the payment of Sixty-Five Thousand Dollars

($65,000.00) that came due on May 1, 2020.



{01269280;4}                                    3
               Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 7 of 9




         16.      As a result, on June 17, 2020, Lender issued a notice of default, informing

Borrower that (a) Lender had assessed a late fee of five percent (5%) or Three Thousand Two

Hundred Fifty and 00/100 Dollars ($3,250.00); (b) that interest had begun to accrue at the default

rate of eighteen percent (18%) per annum; and (c) demanding immediate payment of all sums

due under the Note. A true and correct copy of Lender’s June 17, 2020 Notice of Default is

attached hereto as Exhibit 2.

         17.      When payment was not received following Lender’s issuance of the June 17,

2020 Notice of Default, by letter dated August 28, 2020 Radius made a second demand for

payment, threatening to bring suit if payment was not received by September 4, 2020, and

providing Borrower with an accounting of the sums necessary to satisfy the Note as of August

31, 2020 excluding attorneys’ fees accrued as to the date thereof. A true and correct copy of

Lender’s August 28, 2020 letter is attached hereto as Exhibit 3.

         18.      As of August 31, 2020, the sum necessary to satisfy the note in full, excluding

attorneys’ fees was Seventy-Two Thousand One Hundred Ninety-Two and 74/100 Dollars

($72,192.74). Exhibit 3.

         19.      By email dated September 8, 2020, sent in response to Lender’s August 28, 2020

letter, Borrower, by and through its CEO Jeff A. McQuillan, admitted its continuing breach of

the Note, stating “couldn't get it done or paid in full by the 4th as requested,” but failed to

provide Lender with specific information as to when Armco would be satisfying the Note.

         20.      As a result, in a final attempt to amicably resolve this matter, Lender issued a

final demand to Borrower dated September 9, 2020, affording Borrower until September 19,

2020 to either satisfy the Note, or provide Lender with certain documents and information

reasonably requested by Lender if Borrower wished for Lender to consider modifying the



{01269280;4}                                  4
               Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 8 of 9




payment terms under the Note. A true and correct copy of Lender’s September 9, 2020 letter is

attached hereto as Exhibit 4.

         21.      Borrower ignored Lender’s final outreach.

         22.      As of the date hereof, the present balance of principal, interest, and late fees due

and owing by Borrower to Lender under the Note, excluding attorneys’ fees, is Seventy-Two

Thousand Nine Hundred Thirty and 00/100 Dollars ($72,930.00). Additional interest will accrue

at the per diem rate of Thirty-Two and 05/100 Dollars ($32.05).

         23.      Lender’s attorneys’ fees incurred to date in connection with the enforcement of

the Note, which are expressly recoverable thereunder, exceed Two Thousand Seventy and

00/100 Dollars ($2,070.00). Thus, the amount in controversy exceeds Seventy-Five Thousand

and 00/100 Dollars ($75,000.00).

                                  COUNT I - BREACH OF CONTRACT

         24.      Plaintiff incorporates by reference each of the preceding paragraphs as if set forth

herein at length.

         25.      Lender and Borrower are parties to a written contract; to wit, the Note.

         26.      As of the date of the filing of the instant complaint, Borrower failed to cure a

maturity default, and remains in breach of its duties and obligations under the Note.

         27.      To the extent required, Lender issued notices of default to Borrower on June 17,

2020, August 28, 2020 and September 9, 2020.

         28.      As of the date hereof, the present sum due and owing under the Note, excluding

attorneys’ fees, is Seventy-Two Thousand Nine Hundred Thirty and 00/100 ($72,930.00).

Additional interest will accrue at the per diem rate of Thirty-Two and 05/100 Dollars ($32.05).




{01269280;4}                                   5
               Case 2:20-cv-04678-BMS Document 1 Filed 09/23/20 Page 9 of 9




         WHEREFORE, Plaintiff, Radius Global Solutions LLC, respectfully requests that this

Honorable Court enter judgment in its favor against Defendant ARMCO Partners, LLC in the

amount of Seventy-Two Thousand Nine Hundred Thirty and 00/100 Dollars ($72,930.00), plus

interest from and after September 22, 2020 at the per diem rate of Thirty-Two and 05/100

Dollars ($32.05) together with contractually mandated counsel fees which are presently in excess

of Two Thousand Seventy and 00/100 Dollars ($2,070.00), costs and expenses.

                                            SILVERANG, ROSENZWEIG
                                            & HALTZMAN, LLC



                                            By: /s/ William C. Katz
                                                 Mark S. Haltzman, Esquire
                                                 William C. Katz, Esquire
                                                 mhaltzman@sanddlawyers.com
                                                 wkatz@sanddlawyers.com
                                                 Attorney I.D. Nos: 38957/205086
                                                 Woodlands Center
                                                 900 E. 8th Ave., Suite 300
                                                 King of Prussia, PA 19406

                                                 Attorneys for Plaintiff




{01269280;4}                               6
